PER CURIAM.
We reverse defendant’s conviction for carrying a concealed firearm. We agree with defendant’s contention that the evidence was insufficient to establish his knowledge of the presence of the firearm in close proximity to him in the car which he was driving for the car’s owner whose license was suspended and who was a passenger.
There was no direct evidence of such knowledge by defendant. The direct evidence was that the firearm had been placed in the car by the car’s owner without defendant’s knowledge. Such knowledge of defendant cannot properly be inferred from his joint possession of the car with the owner. See Joiner v. State, 389 So.2d 296, 297 (Fla. 1st DCA 1976). In any event, the evidence was not inconsistent with defendant’s reasonable hypothesis of innocence. See Broughton v. State, 528 So.2d 1241, 1243-44 (Fla. 1st DCA 1988).
Defendant shall be discharged.
SCHOONOVER, C.J., and LEHAN and PATTERSON, JJ., concur.